Exhibit 10.1

 

DIRECTOR NOMINATION AGREEMENT

 

THIS DIRECTOR NOMINATION AGREEMENT (this “Agreement”) is made and entered into
as of September 23, 2019, by and among Ping Identity Holding Corp., a Delaware
corporation (the “Company”), Vista Equity Partners Fund VI, L.P., Vista Equity
Partners Fund VI-A, L.P., VEPF VI FAF, L.P. (collectively referred to herein as
the “Vista Funds”) and VEP Group, LLC (“VEP Group” and, together with the Vista
Funds and their Affiliates (as defined herein), “Vista”).  This Agreement shall
become effective (the “Effective Date”) upon the closing of the Company’s
initial public offering (the “IPO”) of shares of its common stock, par value
$0.001 per share (the “Common Stock”).

 

WHEREAS, as of the date hereof, the Vista Funds collectively own all of the
outstanding equity interests of the Company (apart from interests held by
directors and officers of the Company and Rio Grande Fork Holdings, LLC, a
co-investor in the Company) and whereas VEP Group is the indirect beneficial
owner of the majority of such equity interests;

 

WHEREAS, Vista is contemplating causing the Company to effect the IPO;

 

WHEREAS, Vista currently has the authority to appoint all directors of the
Company;

 

WHEREAS, in consideration of Vista agreeing to undertake the IPO, the Company
has agreed to permit Vista to designate persons for nomination for election to
the board of directors of the Company (the “Board”) following the Effective Date
on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and 
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the parties to this Agreement agrees as follows:

 

1.                                      Board Nomination Rights.

 

(a)                                 From the Effective Date, VEP Group shall
have the right, but not the obligation, to nominate to the Board a number of
designees equal to at least: (i) 100% of the Total Number of Directors (as
defined below), so long as Vista Beneficially Owns shares of Common Stock
representing at least 40% of the Original Amount of  VEP Group, (ii) 40% of the
Total Number of Directors, in the event that Vista Beneficially Owns shares of
Common Stock representing at least 30% but less than 40% of the Original Amount
of VEP Group, (iii) 30% of the Total Number of Directors, in the event that
Vista Beneficially Owns shares of Common Stock representing at least 20% but
less than 30% of the Original Amount of VEP Group, (iv) 20% of the Total Number
of Directors, in the event that Vista Beneficially Owns shares of Common Stock
representing at least 10% but less than 20% of the Original Amount of VEP Group
and (v) 1 Director (as defined below), in the event that Vista Beneficially Owns
shares of Common Stock representing at least 5% of the Original Amount of VEP
Group (such persons, the “Nominees”).  For purposes of calculating the number of
directors that VEP Group is entitled to designate pursuant to the

 

--------------------------------------------------------------------------------



 

immediately preceding sentence, any fractional amounts shall automatically be
rounded up to the nearest whole number (e.g., 1¼ Directors shall equate to 2
Directors) and any such calculations shall be made after taking into account any
increase in the Total Number of Directors.

 

(b)                                 In the event that VEP Group has nominated
less than the total number of designees, VEP Group shall be entitled to nominate
pursuant to Section 1(a), Vista shall have the right, at any time, to nominate
such additional designees to which it is entitled, in which case, the Company
and the Directors shall take all necessary corporation action, to the fullest
extent permitted by applicable law (including with respect to fiduciary duties
under Delaware law), to (x) enable VEP Group to nominate and effect the election
or appointment of such additional individuals, whether by increasing the size of
the Board, or otherwise and (y) to designate such additional individuals
nominated by VEP Group to fill such newly created vacancies or to fill any other
existing vacancies.

 

(c)                                  In addition to the nomination rights set
forth in Section 1(a) above, from the Effective Date, for so long as Vista
Beneficially Owns shares of Common Stock representing at least 5% of the
Original Amount of VEP Group, VEP Group shall have the right, but not the
obligation, to designate a person (a “Non-Voting Observer”) to attend meetings
of the Board (including any meetings of any committees thereof) in a non-voting
observer capacity.  Any such Non-Voting Observer shall be permitted to attend
all meetings of the Board. VEP Group shall have the right to remove and replace
its Non-Voting Observer at any time and from time to time. The Company shall
furnish to any Non-Voting Observer (i) notices of Board meetings no later than,
and using the same form of communication as, notice of Board meetings are
furnished to directors and (ii) copies of any materials prepared for meetings of
the Board that are furnished to the directors no later than the time such
materials are furnished to the directors; provided that failure to deliver
notice, or materials, to such Non-Voting Observer in connection with such
Non-Voting Observer’s right to attend and/or review materials with respect to,
any meeting of the Board shall not, by itself, impair the validity of any action
taken by such Board at such meeting. Such Non-Voting Observer shall be required
to execute or otherwise become subject to any codes of conduct or
confidentiality agreements of the Company generally applicable to directors of
the Company or as the Company reasonably requests.

 

(d)                                 The Company shall pay all reasonable
out-of-pocket expenses incurred by the Nominees and the Non-Voting Observer in
connection with the performance of his or her duties as a director or a
Non-Voting Observer and in connection with his or her attendance at any meeting
of the Board.

 

(e)                                  “Beneficially Own” shall mean that a
specified person has or shares the right, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, to vote shares
of capital stock of the Company.  “Affiliate” of any person shall mean any other
person controlled by, controlling or under common control with such person;
where “control” (including, with its correlative meanings, “controlling,”
“controlled by” and “under common control with”) means possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of securities, by contract or otherwise).

 

(f)                                   “Director” means any member of the Board.

 

2

--------------------------------------------------------------------------------



 

(g)                                  “Original Amount of VEP Group” means the
aggregate number of shares of Common Stock held, directly or indirectly, by VEP
Group on the date hereof, as such number may be adjusted from time to time for
any reorganization, recapitalization, stock dividend, stock split, reverse stock
split or other similar changes in the Company’s capitalization.

 

(h)                                 “Total Number of Directors” means the total
number of Directors comprising the Board.

 

(i)                                     No reduction in the number of shares of
Common Stock that Vista Beneficially Owns shall shorten the term of any
incumbent director.  At the Effective Date, the Board shall be comprised of nine
members and the initial Nominees shall be Andre Durand, Brian N. Sheth, Rod
Aliabadi, David A. Breach, Michael Fosnaugh, Yancey L. Spruill, John McCormack,
Clifford Chiu and Lisa Hook.

 

(j)                                    In the event that any Nominee shall cease
to serve for any reason, VEP Group shall be entitled to designate such person’s
successor in accordance with this Agreement (regardless of Vista’s beneficial
ownership in the Company at the time of such vacancy) and the Board shall
promptly fill the vacancy with such successor nominee; it being understood that
any such designee shall serve the remainder of the term of the director whom
such designee replaces.

 

(k)                                 If a Nominee is not appointed or elected to
the Board because of such person’s death, disability, disqualification,
withdrawal as a nominee or for other reason is unavailable or unable to serve on
the Board, VEP Group shall be entitled to designate promptly another nominee and
the director position for which the original Nominee was nominated shall not be
filled pending such designation.

 

(l)                                     So long as VEP Group has the right to
nominate Nominees under Section 1(a) or any such Nominee is serving on the
Board, the Company shall use its reasonable best efforts to maintain in effect
at all times directors and officers indemnity insurance coverage reasonably
satisfactory to Vista, and the Company’s Amended and Restated Certificate of
Incorporation and Amended and Restated Bylaws (each as may be further amended,
supplemented or waived in accordance with its terms) shall at all times provide
for indemnification, exculpation and advancement of expenses to the fullest
extent permitted under applicable law.

 

(m)                             If the size of the Board is expanded, VEP Group
shall be entitled to nominate a number of Nominees to fill the newly created
vacancies such that the total number of Nominees serving on the Board following
such expansion will be equal to that number of Nominees that VEP Group would be
entitled to nominate in accordance with Section 1(a) if such expansion occurred
immediately prior to any meeting of the stockholders of the Company called with
respect to the election of members of the Board, and the Board shall appoint
such Nominees to the Board.

 

(n)                                 At such time as the Company ceases to be a
“controlled company” and is required by applicable law or the NASDAQ Global
Select Market (the “Exchange”) listing standards to have a majority of the Board
comprised of “independent directors” (subject in each case to any applicable
phase-in periods), Vista’s Nominees shall include a number of persons that
qualify as

 

3

--------------------------------------------------------------------------------



 

“independent directors” under applicable law and the Exchange listing standards
such that, together with any other “independent directors” then serving on the
Board that are not Nominees, the Board is comprised of a majority of
“independent directors.”

 

(o)                                 At any time that VEP Group shall have any
nomination rights under Section 1, the Company shall not take any action,
including making or recommending any amendment to the Certificate of
Incorporation or the Company’s bylaws that could reasonably be expected to
adversely affect VEP Group’s rights under this Agreement, in each case without
the prior written consent of VEP Group.

 

2.                                      Company Obligations.  The Company agrees
to use its reasonable best efforts to ensure that prior to the date that Vista
and its Affiliates cease to Beneficially Own shares of Common Stock representing
at least 5% of the total voting power of the then outstanding Common Stock,
(i) each Nominee is included in the Board’s slate of nominees to the
stockholders (the “Board’s Slate”) for each election of directors; and (ii) each
Nominee is included in the proxy statement prepared by management of the Company
in connection with soliciting proxies for every meeting of the stockholders of
the Company called with respect to the election of members of the Board (each, a
“Director Election Proxy Statement”), and at every adjournment or postponement
thereof, and on every action or approval by written consent of the stockholders
of the Company or the Board with respect to the election of members of the
Board.  VEP Group will promptly provide reporting to the Company after Vista
ceases to Beneficially Own shares of Common Stock representing at least 5% of
the total voting power of the then outstanding Common Stock, such that Company
is informed of when this obligation terminates. The calculation of the number of
Nominees that VEP Group is entitled to nominate to the Board’s Slate for any
election of directors shall be based on the percentage of the total voting power
of the then outstanding Common Stock then Beneficially Owned by Vista (“Vista
Voting Control”) immediately prior to the mailing to shareholders of the
Director Election Proxy Statement relating to such election (or, if earlier, the
filing of the definitive Director Election Proxy Statement with the U.S.
Securities and Exchange Commission). Unless VEP Group notifies the Company
otherwise prior to the mailing to shareholders of the Director Election Proxy
Statement relating to an election of directors, the Nominees for such election
shall be presumed to be the same Nominees currently serving on the Board, and no
further action shall be required of VEP Group for the Board to include such
Nominees on the Board’s Slate; provided, that, in the event VEP Group is no
longer entitled to nominate the full number of Nominees then serving on the
Board, VEP Group shall provide advance written notice to the Company, of which
currently servicing Nominee(s) shall be excluded from the Board Slate, and of
any other changes to the list of Nominees. If VEP Group fails to provide such
notice prior to the mailing to shareholders of the Director Election Proxy
Statement relating to such election (or, if earlier, the filing of the
definitive Director Election Proxy Statement with the U.S. Securities and
Exchange Commission), a majority of the independent directors then serving on
the Board shall determine which of the Nominees of VEP Group then serving on the
Board will be included in the Board’s Slate.  Furthermore, the Company agrees
for so long as the Company qualifies as a “controlled company” under the
rules of the Exchange the Company will elect to be a “controlled company” for
purposes of the Exchange and will disclose in its annual meeting proxy statement
that it is a “controlled company” and the basis for that determination. The
Company and Vista acknowledge and agree that, as of the Effective Date, the
Company is a “controlled company.”

 

4

--------------------------------------------------------------------------------



 

3.                                      Committees.  From and after the
Effective Date hereof until such time as Vista and its Affiliates cease to
Beneficially Own shares of Common Stock representing at least 5% of the total
voting power of the then outstanding Common Stock, Vista shall have the right to
designate a number of members of each committee of the Board equal to the
nearest whole number greater than the product obtained by multiplying (a) the
percentage of the total voting power of the then outstanding Common Stock then
Beneficially Owned by Vista and (b) the number of positions, including any
vacancies, on the applicable committee, provided that any such designee shall be
a director and shall be eligible to serve on the applicable committee under
applicable law or listing standards of the Exchange, including any applicable
independence requirements (subject in each case to any applicable exceptions,
including those for newly public companies and for “controlled companies,” and
any applicable phase-in periods). Any additional members shall be determined by
the Board. Nominees designated to serve on a Board committee shall have the
right to remain on such committee until the next election of directors,
regardless of the level of Vista Voting Control following such designation. 
Unless VEP Group notifies the Company otherwise prior to the time the Board
takes action to change the composition of a Board committee, and to the extent
Vista has the requisite Vista Voting Control for VEP Group to nominate a Board
committee member at the time the Board takes action to change the composition of
any such Board committee, any Nominee currently designated by VEP Group to serve
on a committee shall be presumed to be re-designated for such committee.

 

4.                                      Amendment and Waiver.  Any provision of
this Agreement may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed, in the case of an amendment, by the Company
and Vista, or in the case of a waiver, by the party against whom the waiver is
to be effective. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law. VEP Group shall not be obligated to nominate all (or any) of
the Nominees it is entitled to nominate pursuant to this Agreement for any
election of directors but the failure to do so shall not constitute a waiver of
its rights hereunder with respect to future elections; provided, however, that
in the event VEP Group fails to nominate all (or any) of the Nominees it is
entitled to nominate pursuant to this Agreement prior to the mailing to
shareholders of the Director Election Proxy Statement relating to such election
(or, if earlier, the filing of the definitive Director Election Proxy Statement
with the U.S. Securities and Exchange Commission), the Compensation and
Governance Committee of the Board shall be entitled to nominate individuals in
lieu of such Nominees for inclusion in the Board’s Slate and the applicable
Director Election Proxy Statement with respect to the election for which such
failure occurred and VEP Group shall be deemed to have waived its rights
hereunder with respect to such election. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

5.                                      Benefit of Parties.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective permitted successors and assigns. Notwithstanding the
foregoing, the Company may not assign any of its rights or obligations hereunder
without the prior written consent of Vista.  Except as otherwise expressly
provided in Section 6, nothing herein

 

5

--------------------------------------------------------------------------------



 

contained shall confer or is intended to confer on any third party or entity
that is not a party to this Agreement any rights under this Agreement.

 

6.                                      Assignment. Upon written notice to the
Company, VEP Group may assign to any of the Vista Funds or any Affiliate of VEP
Group (other than a portfolio company) all of its rights hereunder and,
following such assignment, such assignee shall be deemed to be “VEP Group” for
all purposes hereunder.

 

7.                                      Headings.  Headings are for ease of
reference only and shall not form a part of this Agreement.

 

8.                                      Governing Law.  This Agreement shall be
construed in accordance with and governed by the law of the State of Delaware
without giving effect to the principles of conflicts of laws thereof.

 

9.                                      Jurisdiction.  Any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement may be brought against any of the
parties in any federal court located in the State of Delaware or any Delaware
state court, and each of the parties hereby consents to the exclusive
jurisdiction of such court (and of the appropriate appellate courts) in any such
suit, action or proceeding and waives any objection to venue laid therein.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each of the parties agrees that service
of process upon such party at the address referred to in Section 16, together
with written notice of such service to such party, shall be deemed effective
service of process upon such party.

 

10.                               WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

 

11.                               Entire Agreement.  This Agreement constitutes
the entire agreement among the parties with respect to the subject matter hereof
and supersedes all prior agreements, understandings and negotiations, both
written and oral among the parties with respect to the subject matter hereof.

 

12.                               Counterparts; Effectiveness.  This Agreement
may be signed in any number of counterparts, each of which shall be deemed an
original. This Agreement shall become effective when each party shall have
received a counterpart hereof signed by each of the other parties. An executed
copy or counterpart hereof delivered by facsimile shall be deemed an original
instrument.

 

13.                               Severability.  If any provision of this
Agreement or the application thereof to any person or circumstance shall be
invalid or unenforceable to any extent, the remainder of this Agreement and the
application of such provisions to other persons or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.

 

6

--------------------------------------------------------------------------------



 

14.                               Further Assurances.  Each of the parties
hereto shall execute and deliver such further instruments and do such further
acts and things as may be required to carry out the intent and purpose of this
Agreement.

 

15.                               Specific Performance. Each of the parties
hereto agree that irreparable damage would occur if any provision of this
Agreement were not performed in accordance with the terms hereof and that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement or to enforce specifically the performance of the terms and
provisions hereof in any federal or state court located in the State of
Delaware, in addition to any other remedy to which they are entitled at law or
in equity.

 

16.                               Notices. All notices, requests and other
communications to any party or to the Company shall be in writing (including
telecopy or similar writing) and shall be given,

 

If to the Company:

 

Ping Identity Holding Corp.

1001 17th Street, Suite 100

Denver, Colorado 80202

Attention: Chief Legal Officer

 

If to any member of Vista or any Nominee:

 

c/o Vista Equity Partners

4 Embarcadero Center

20th Floor

San Francisco, California 94111

Attention: David Breach

Christina Lema

Facsimile: (415) 765-6666

 

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL  60654

Attention: Robert M. Hayward, P.C.

Robert E. Goedert, P.C.

Facsimile: (312) 862-2200

 

or to such other address or telecopier number as such party or the Company may
hereafter specify for the purpose by notice to the other parties and the
Company.  Each such notice, request or other communication shall be effective
when delivered at the address specified in this Section 16 during regular
business hours.

 

7

--------------------------------------------------------------------------------



 

17.                               Enforcement.  Each of the parties hereto
covenant and agree that the disinterested members of the Board have the right to
enforce, waive or take any other action with respect to this Agreement on behalf
of the Company.

 

*       *       *       *       *

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

 

PING IDENTITY HOLDING CORP.

 

 

 

 

 

 

By:

/s/ Andre Durand

 

Name:

Andre Durand

 

Title:

Chief Executive Officer

 

 

 

 

 

VISTA EQUITY PARTNERS FUND VI, L.P.

 

 

 

 

By:

Vista Equity Partners Fund VI GP, L.P.

 

Its:

General Partner

 

 

 

 

By:

VEPF VI GP, Ltd.

 

Its:

General Partner

 

 

 

 

By:

/s/ Robert F. Smith

 

Name:

Robert F. Smith

 

Title:

Director

 

 

 

 

 

VISTA EQUITY PARTNERS FUND VI-A, L.P.

 

 

 

By:

Vista Equity Partners Fund VI GP, L.P.

 

Its:

General Partner

 

 

 

 

By:

VEPF VI GP, Ltd.

 

Its:

General Partner

 

 

 

 

By:

/s/ Robert F. Smith

 

Name:

Robert F. Smith

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

VEPF VI FAF, L.P.

 

 

 

By:

Vista Equity Partners Fund VI GP, L.P.

 

Its:

General Partner

 

 

 

 

By:

VEPF VI GP, Ltd.

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Robert F. Smith

 

Name:

Robert F. Smith

 

Title:

Director

 

 

 

 

 

VEP GROUP, LLC

 

 

 

 

By:

/s/ Robert F. Smith

 

Name:

Robert F. Smith

 

Title:

Managing Member

 

--------------------------------------------------------------------------------